\OOO\]O\U'\-LL)J[\.)*_\

NN[\)[\)[\)N[\)[\)[\)I_‘>-d»~d»_¢»_i)-a»-~»_\»-P-l
OO`~lO\'~J`l-ILU~)N'_‘O\OOO‘\]O\L/l-ILUJN>-"C

 

FELED

DEC 11 2018

CLERK. U.S HES‘T”WH'}T COURT
SOUT ERN [J!§'é'l`i'iiiti`l" U.F CAL!FURNIA
BY v l UEPU'TY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

AMAPOLA MARTIN, Case No.: 3117-cv-0754-BEN-BGS
Plaintiff, _
()RDER GRANTING IN PART
V- ' DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

HOME DEPOT U.S.A. INC.;
ALEX TAYLOR; and
DOES 1-10, inclusive,

[Doc. 22]

Defendants.

 

 

 

 

- This is an employment discrimination and retaliation lawsuit. Plaintiff Amapola
Martin brings twelve claims against Defendants Home Depot U.S.A. Inc. and her former
supervisor, Alex Taylor, related to the termination of her employment Home Depot and
Taylor move for summary judgment on all ofMartin’s claims. Doc. 22. F or the following
reasons, Defendants’ motion for summary judgment is GRANTED IN PART.

_ I. BACKGROUND
On February 15, 2017, Martin filed suit in the Superior Court of Califomia, County
of San Diego for twelve claims arising out of her employment relationship with Home
Depot. In her Complaint, Martin brings Count l l for violation of both California state and
federal law under the Calit`ornia Family Rights Act (“CFRA”) and Family and Medical
Leave Act of 1993 (“FMLA.”). Martin brings her remaining eleven claims under
California state law. On April 14, 2017, Defendants removed the action to this Court based

on the Court’s federal question jurisdiction over Martin’s federal FMLA claim and

1

3:17-cv-0754-BEN-BGS

 

 

 

\ooo~_io\m-l>~w[\)._¢

NI\)[\J[\)[\-)i\)l\)[\)l\)l-*»-ar_¢>_l\-da_¢»-~)_\»_a>_.
OO\lO\Lh-P~UJ[\J*_‘C>\DOO`~JO\§II-LUJN*_‘O

 

 

Supplemental jurisdiction over the remaining state law claims. See 28 U.S.C. §§ l44l(c)
and 1367(a).
II. UNDISPUTED FACTSl

Martin began working as a sales associate for Home Depot on September 25, 1986.
Around September 2013, Martin applied to an open hourly Associate Support Department
Supervisor (“ASDS”) position at Home Depot’s Fairmont location. Around February
2015, Home Depot hired Alex Taylor as the Fairmont location’s store manager. In early
September 2015,- Martin submitted a formal complaint about Taylor’s conduct to the
Associate Advice and Counsel Group (“AACG”) and to District I-Iuman Resources
Manager (“DHRM”) Courtney Krukow. Over a one-week period, the AACG investigated
and interviewed several Home Depot employees about Martin’s complaints and concluded
that Martin’s allegations about Taylor’s conduct were “not substantiated.” Shortly after
the AACG’s tindings, on September 30, 2015 , Martin informed Home Depot’s Employee
Relations staff that she was taking a medical leave of absence. [EX. l, p. 202, Martin
000931]. On January 27, 2016, after approximately four months of leave, Martin returned
to her ASDS position at the Fairmont store.

On July l l, 2016, Assis_tant Store Manager Theresa Ruis reported to the AACG her
belief that Martin lacked manager approval for two schedule changes Martin made in early
July 2016. [Ex. l, p. 389 HD 000789]. The AACG opened a formal investigation, which

included interviewing Martin and several employees, as well as taking Martin’s written

 

1 The following factual background is drawn from the relevant admissible evidence
submitted by the parties. Defendants filed numerous objections to evidence relied upon by
Martin. However, because the Court need not rely upon the particular underlying evidence
in deciding Defendants’ motion, Defendants’ objections are OVERRULED as moot. See,
e.g., Doe v. Starbucks, Inc., 2009 WL 5183773, at *l (C.D. Cal. Dec. 18, 2009) (“In
motions for summary judgment with numerous objections, it is often unnecessary and
impractical for a court to methodically scrutinize each objection and give a full analysis of
each argument raised.”).

3:17-cv-0754-BEN-BGS

 

 

 

\OOO\]O'\U`l-I>~UJI\J'_‘

l\)l\-)[\)[\)[\)[\JN[\)[\JP-*v-*»-*»_*r-¢h-\)-»i_a»_\p_l
OO\~}O\U\-l>~b$l\)*-“O\DOO\]C\LA-PWN'_‘C

 

 

statement On July 20, 2016, the AACG sent a message to DHRM Lisa Ference with its
findings,2 including recommending termination of “Martin’s employment with [Home
Depot] for a major work rule violation of the company standards of performance for
integrity: creating, performing or authorizing a transaction for oneself. . . . [and] falsifying,
altering, destroying or misusing a Company document.” [Ex. l, p. 389, HD000789].
Ference then reviewed Martin’s personnel file and the AACG’s findings, and on July 22,
2016, Home Depot terminated Martin’s employment
III. DISCUSSION

“A party is entitled to summary judgment if the ‘movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.”’ Cilfy ofPomona v. SQMNOrth Amerz'ca Corp., 750 F.3d 1036, 1049 (9th Cir.
2014) (.quoting Fed. R. Civ. P. 56(a)). “The moving party initially bears the burden of
proving the absence of a genuine issue of material fact.” 111 re Oracle Corp. Sec. Litz'g.,
627 F.3d 376, 387 (9th Cir. 2010) (citing Celorex Corp. v. Catrett, 477 U.S. 317, 323
(1986)). In determining whether to grant or deny summary judgment, it is not a court’s
task “to scour the record in search of a genuine issue of triable fact.” Keenan v. Allan, 91
F.3d 1275, 1279 (9th Cir. 1996). Rather, a court is entitled to rely on the nonmoving party
to “identify with reasonable particularity the evidence that precludes summary judgment.”
See id. “‘Where the record taken as a Whole could not lead a rational trier of fact to find
for the nonmoving party, there is no genuine issue for trial.”’ City ofPon'zomtq 750 F.3d at
1049.

A. The CFRA and FMLA (Count Il)

Defendants move for summary judgment on Martin’s Count 11 for violation of the
CFRA and the FMLA. Because it is the sole basis for federal jurisdiction in this case, the
Court first addresses the FMLA claim. Under the FMLA, employees are entitled to two-

 

2 Prior to the investigation, Home Depot replaced Krukow with Ference.

3

3:17-Cv-0754-BEN-BGS

 

 

 

\OOO\]O\U'I-BLJJ[\.)H

N[\)NNNN[\JN[\)>-d>-‘»-»-a»-r-H»_L)-l»_-
OO\]O\Lh-I¥UJNHC\OOO'\]O\LA-BLNN*_‘CD

 

 

interrelated substantive rights. First, an employee has the right to take up to twelve weeks
of leave for the qualifying reasons outlined in 29 U.S.C. § 2612(a), provided they have
worked for the covered employer for 12 months. Bachelder v. America WestAirlines, Inc.,
259 F.3d 1112, 1122 (9th Cir. 2001); see also 29 U.S.C. § 2612(a). Second, an employee
who takes FMLA leave has the right to be restored to her original position or to a position
equivalent in benefits, pay, and conditions of employment upon return from leave. Id.
Defendants argue summary judgment is warranted on the FMLA claim because
Martin was not entitled to additional intermittent leave after already taking approximately
four months of leave in the prior 12-month period, citing to Home Depot’s Leave of
Absence Policy. Martin does not disagree See Doc.'29, p. 20. Instead, Martin responds
by citing Paragraph 28 of her Complaint to show how Home Depot violated the FMLA:

Mr. Taylor’s conduct forced [her] to go on medical leave of absence in or
around September 30, 2015 because she Was so stressed and it Was affecting
her physical and mental health.3 While [she] was on medical leave she was
told by her physician to rest, yet the Home Depot DHRM continued to contact
[her] to discuss worl<.4 During the time when [she] was on leave, her position
was posted a couple of times and offered to another employee in violation of
CFRA and Fl\/lLA. While [Martin] was away, another employee was given
the login information for another ASM in order to perform [Martin’s] ASDS
position.

Complaint, 11 28 (emphasis added). Martin, however, does not support the cited factual

allegations from her Complaint with citation to the record. See, e.g., Nelson v. Pima v

 

3 lt is unclear about whether Martin intends to convey that Taylor forced her to take
a medical leave or simply, that due to her distress because of Taylor’s alleged misconduct
Martin personally felt she needed to take a medical leave. Regardless, Martin fails to
support her allegations with any citations to the record. See, e.g., Nelson v. Pz'ma
Communily Coll. , 83 F.3d 1075, 1081-82 (9th Cir. 1996) (“[M]ere allegation and
speculation do not create a factual dispute for purposes of summary judgment.”).

4 Again, Martin fails to identify any evidentiary support for her allegation that Home
Depot contacted her about work during her Fl\/[LA leave. Thus, the Court need not consider
this allegation

3:17-cv-0754-BEN-BGS

 

 

 

\OOO\]O'\U`|~[=~UJ[\.)\_‘

l\)[\)l\)[\.)l\)l\)[\)l\)[\)i-*)->-=»-‘»_~>-a)_a»_-i_¢,_-
OO\]O\U'\-l>WNP-“CD\DOO\JO\U\-LW[\JJ_‘O

 

 

Commum`ty Coll., 83 F.3d 1075, 1081-82 (9th Cir. 1996) (“[M]ere allegation and
speculation do not create a factual dispute for purposes of summary judgment.”).

Martin goes on to contend only that Home Depot’s motion must fail because Home
Depot does not refute her allegations that it violated the FMLA by (1) trying to fill her
position when she was gone and (2) failing to offer the accommodations she sought to take
care of her husband. Doc. 29, p. 20. Again, however, Martin fails to cite any evidentiary
support for those allegations See, e. g., Keenan, 91 F.3d at 1279 (A court is entitled to rely
on the nonmoving party to “identify with reasonable particularity the evidence that
precludes summary judgment.”).

Martin appears to bring her Fl\/[LA claim as an “interference claim,” See 29 U.S.C.
§ 2615(a)(l), because she alleges Home Depot violated the FMLA by posting her position,
having_another employee perform her ASDS job functions during her leave, and denying
the accommodations she allegedly sought to take care of her husband. See Doc. 295 p. 20.
To establish her interference claim, Martin must show “(1) [s]he was eligible for the
FMLA’s protections, (2) h[er] employer was covered by the FMLA, (3) [s]he was entitled
to leave under the FMLA, (4) [s]he provided sufficient notice of her intent to take leave,
and (5) h[er] employer denied h[er] FMLA benefits to which [s]he was entitled.” Sanders
v. Cizfy ofNewporr, 657 F.3d 772, 778 (9th Cir. 2011). Based on the parties’ statements of
fact, the Court can discern only the following supported factual allegations relevant to
Martin’s FMLA claim:

(I)Following the AACG’s finding that Martin’s complaints about Taylor
were “not substantiated,” Martin took a medical leave of absence, which
lasted from late September 2015 until January 27, 2016.

(2)Martin returned to her ASDS position on January 27, 2016 where she
worked until Home Depot terminated her employment on July 22, 2016.5

 

5 lmportantly, Martin contends Home Depot terminated her employment based on
her gender and age and in retaliation for her complaints about Taylor’s allegedly
discriminatory conduct, not in retaliation for taking a medical leave of absence. See, e.g.,
Doc. 29, p. 17.

3:17-cV-0754-BEN-BGS

 

 

 

\DOO\JO\U'l-D~WI\)»-

NNN[\JI\)[\J[\J[\)N»-‘r-»-\i-~>-a»-‘»-»-¢»-i-a
OO\JO\Lh-BWN*-*O\DOO\]O\Lh-BWN*-*C

 

 

Accordingly, Martin fails to carry her burden. First, the Court can discern no facts
concerning the alleged “accommodations that she sought to take care of her husband.”
Thus, the Court rejects this allegation as unsupported by the record. Second, the Court can
discern no facts concerning Home Depot’s alleged attempts to fill her position while Martin
was on leave. Again, Martin fails to identify any portions of the record that support her
allegations l

Still, even assuming Home Depot did post her position and/or did have someone
perform her job functions during her leave, Martin fails to explain how such conduct
violates the Fl\/ILA. See, e.g, Sanders v. City ofNewport, 657 F.3d 772, 778 (9th Cir. 2011)
(“The right to reinstatement . . . is the linchpin of the entitlement theory because the FMLA
does not provide leave for leave’s sake, but instead provides leave With an expectation that
an employee will return to work after the leave ends.”). Martin raises no evidence or
argument that Home Depot failed to reinstate her after her leave. Se`e id. (“[E]vidence that
an employer failed to reinstate an employee who was out on Fl\/[LA leave to her original
(or an equivalent) position establishes a prima facie denial of the employee’s FMLA
rights.”). Rather, the undisputed facts show that Home Depot returned Martin to her
original ASDS position immediately upon the conclusion of her medical leave on lanuary
27, 2016. Cf Rodriguez v. Akima Inj$~astructure Svcs., LLC, 2017 WL 2214612, at *8
U\l.D. Cal. May 19, 2017) (analyzing plaintiff s interference claim based on her allegation
that “defendants violated the FMLA when they failed to reinstate her to her former
position.”). Thus, on the present record, no reasonable jury could find that Home Depot
denied Martin the Fl\/lLA benefits to which she was entitled. Accordingly, the Court
GRANTS summary judgment on Martin’s Count 11 as to the FMLA violation, only, in

favor of Home Depot.

3:17-cV-0754-BEN-BGS

 

 

 

\DOO\JG\Ul-l>~b.>[\))-¢

NN[\)[\)[\)N[\J[\.)[\)>-*»-*r-*»-->-¢>-‘>-~i-\;_a»_¢
OO‘~]O\Lh-DW[\)+_‘O\DQO`-]O\LA-LUJNI_‘O

 

 

B. Remaining State Law Claims (Counts 1-12)

Martin brings her remaining twelve claims under California state law.6 Martin’s
state law claims are before the Court based on supplemental jurisdiction7 See 28 U.S.C. §
1367(a). The Court exercises its discretion to REMAN]) the case to state court See 28
U.S.C. § 1367(a) (“The district courts may decline to exercise supplemental jurisdiction
over a claim . . . if the district court has dismissed all claims over which it has original
jurisdiction”); See also Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)
(“The discretion to remand enables district courts to deal with cases involving pendent
claims in the manner that best serves the principles of economy, convenience, fairness, and
comity Which underlie the pendent jurisdiction doctrine.”); Sanford v.` MemberWorlcs‘, Irzc. ,
625 F.3d 550, 561 (9th Cir. 2010) (“ln the usual case in which all federal-law claims are
eliminated before trial, the balance of factors . . . will point toward declining to exercise
jurisdiction over the remaining state law claims.”).

IV. CONCLUSION

For the previous reasons, Defendants’ motion for summary judgment, Doc. 22, is
GRANTED IN PART. Summary judgment is GRANTED in favor of Home Depot on
Count 11 as to the FMLA claim, only. ln its discretion, the Court declines to exercise
supplemental jurisdiction over the remaining state law claims. Accordingly, the present
action is REMANDED to the Superior Court of the State of California, County of San
Diego for all further proceedings
DATED: December 7¢, 2018

    

nited States District Ju ge

 

6 Count 11 includes both a federal (the FN[LA) and state (the CFRA) claim. Because
the Court granted summary judgment on only the FMLA portion of Count l 1, part of Count

ll remains, and thus, twelve state law claims are still pending. -
7 There is no diversity of citizenship because all parties are citizens of California.

See Doc. l, p. 16 1111 1-3.

3:17-cv~0754-BEN-BGS

 

 

 

